PER CURIAM.
Respondent, David P. LaNasa, used $1,500.00 of his client’s funds without authorization and made false statements on his application to the Mississippi Board of Bar Admissions. Respondent admitted that he did not have his client’s express permission to use her funds. Although respondent thought that he had implied authority based on his close relationship with his client and prior loans made to him by his client, he did not have such authority. Second, respondent failed to provide complete responses to the questions on his application to take the Mississippi Bar Exam. Since the evidence supports misconduct, the only issue is whether the recommended sanction of disbarment is appropriate.
Although respondent has three prior admonitions, his quick repayment of the borrowed funds (within approximately 30 days), his client’s manipulation of him in handling her legal matters, the reasonableness of respondent’s interpretation of some of the questions on the Mississippi Bar Exam application, and the lack of injury caused by respondent’s conduct serve to mitigate the severity of respondent’s conduct.
Based on the foregoing, we conclude that the gravity of the offenses committed by respondent does not warrant disbarment. A two (2) year suspension, a more appropriate discipline, is ordered. All costs of this proceeding are assessed to respondent.
LEMMON, J., not on panel.
KIMBALL, J., dissents believing 3 years to be the appropriate sanction.